Filed 12/18/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 251







State of North Dakota, 		Plaintiff and Appellee



v.



Patrick Wayne Wolfgram, 		Defendant and Appellant







No. 20120286







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Ronald W. McBeth, Assistant State’s Attorney, Law Enforcement Center, 413 3rd Avenue N., Wahpeton, ND 58075, for plaintiff and appellee; on brief.



Don R. Krassin, 120 South 1st Street, Wahpeton, ND 58075, for defendant and appellant; on brief.

State v. Wolfgram

No. 20120286



Per Curiam.

[¶1]	Patrick Wolfgram appeals a trial court judgment sentencing him to twenty years in prison with five years suspended for five years after pleading guilty in an open plea to attempted murder.  On appeal, he argues the sentence was cruel and unusual and grossly disproportionate to the offense.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7); 
see
 
State v. Gomez
, 2011 ND 29, ¶ 28, 793 N.W.2d 451 (sentence within statutory sentencing range is neither cruel and unusual nor disproportionate to the offense).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring